DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.

Response to Amendment
In response to the amendment received on 10/10/2022:
Claims 1, 5 and 17 have been amended. 
Claims 21 and 22 have been canceled.
Claims 23 and 24 have been newly added.
The previous and new prior art has been applied. All changes made are necessitated by the amendment. Thus, the action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-14, 17-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0308849 to Tortstensson et al. in view of US Patent Application Publication 2010/0124693 to Kosugi et al. in further view of US Patent Application Publication 2012/0100399 to Adachi et al.
With respect to claims 1 and 23, Tortstensson et al. teach a battery module 1 comprising: 
a plurality of battery cells 3, wherein each battery cell 3 comprises a first electrical terminal 24 and a second electrical terminal 25; and 
a first busbar comprising two metallic portions (a bimetallic interface) that comprises: 
a Ni-strip 8 (a first aluminum part) electrically coupled to the first electrical terminals 24 of a first group of the plurality of battery cells 3; and 
a copper plate 6 or 7 (a first copper part) comprising: 
a first portion 26 (a first interface part) electrically coupled to the Ni-strip 8 (the first aluminum part) (Tortstensson et al.: Sections [0045]-[0046] and [0062]; Fig. 2).
	
	Tortstensson et al. do not specifically teach the strip 8 could be made of aluminum, a first terminal part configured to be electrically coupled to a conductor external to the battery module. 
	However, Kosugi et al. teach a battery pack comprising aluminum bus-bars 18 and output terminals 40 configured to be electrically coupled to a load (Kosugi et al.: Section: [0030] and [0032]; Fig. 3). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tortstensson et al. with the above teaching from Kosugi et al. with the motivation of having a means such both aluminum and nickel are very good conductive material for using as bus-bar or connector, and the output terminals are standard components for a battery module to connect to a load.

Tortstensson et al. do not specifically teach a connecting busbar coupled to the first electrical terminals of a first group of the plurality of battery cells; and a first terminal busbar comprising a first aluminum part electrically coupled to the connecting busbar; wherein the connecting busbar is comprised of a continuous plate with a plurality of features structured to be coupled to the first electrical terminals of the first group of the plurality of battery cells.
However, Adachi et al. teach a battery unit comprises a plurality of battery block B having a positive electrode metallic sheet 23a (a connecting busbar) is connected to a bus-bar 35 (a terminal busbar), wherein the positive electrode metallic sheet 23a is a continuous plate with a plurality of features structured to be coupled to the first electrical terminals of the first group of the plurality of battery cells (Section [0045]; Figs. 11-14). 
With the teaching from Adachi et al., It would have been obvious as of the effective filing dated of the claimed invention to have modified Tortstensson et al. with the above teaching from Kosugi et al. with the motivation of having a means such it is a common feature to have a connecting busbar to connect each of the battery cells and then connecting a terminal busbar, which would be expected to have the same performance.

With respect to claim 2, Tortstensson et al. teach the battery module 1, further comprising: 
a second busbar comprising: 
a Ni-strip 8 (a second aluminum part) electrically coupled to the second electrical terminals 25 of a second group of the plurality of battery cells 3; and 
another copper plate 6 or 7 (a second copper part) comprising: 
a first portion 26 (a second interface part) electrically coupled to the Ni-strip 8 (the second aluminum part) (Tortstensson et al.: Sections [0045]-[0046] and [0062]; Fig. 2).

Tortstensson et al. do not specifically teach the strip 8 could be made of aluminum, a second terminal part configured to be electrically coupled to a conductor external to the battery module. 
	However, Kosugi et al. teach a battery pack comprising aluminum bus-bars 18 and output terminals 40 configured to be electrically coupled to a load (Kosugi et al.: Section: [0030] and [0032]; Fig. 3). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tortstensson et al. with the above teaching from Kosugi et al. with the motivation of having a means such both aluminum and nickel are very good conductive material for using as bus-bar or connector, and the output terminals are standard components for a battery module to connect to a load.

With respect to claim 3, Tortstensson et al. do not specifically teach, but Kosugi et al. teach, wherein the output terminal 40 (the first terminal part) comprises an electrical high side of the battery module, and wherein the other output terminal 40 (the second terminal part) comprises an electrical low side of the battery module (Kosugi et al.: Section: [0030] and [0032]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tortstensson et al. with the above teaching from Kosugi et al. with the motivation of having a means such the output terminals are standard components for a battery module to connect to a load.

With respect to claim 4, Tortstensson et al. do not specifically teach, but Kosugi et al. teach, wherein the output terminal 40 (the first terminal part) is electrically coupled to a load (a first conductor external to the battery module), and wherein the other output 40 (the second terminal part) is electrically coupled to a load (a second conductor external to the battery module) (Kosugi et al.: Section: [0030] and [0032]; Fig. 3).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tortstensson et al. with the above teaching from Kosugi et al. with the motivation of having a means such the output terminals are standard components for a battery module to connect to a load.

With respect to claim 5, Tortstensson et al. teach the battery module, wherein: 
the Ni-strip 8 (the first aluminum part) comprises: 
a first dimension that is proximate to the edge and generally extends in a first direction parallel to the array of the battery cells 3 (the edge of the battery module 1); and 
a second dimension that generally extends in a second direction perpendicular to the first direction in a plane that is parallel to the terminal surface 24 or 25 (the top surface) of the battery module 1; 

With respect to claim 6, Tortstensson et al. teach the battery module, wherein the second dimension of the Ni-strip 8 (the first aluminum part) comprises a plurality of extending elements that each generally extend in the second direction, and wherein, when a vehicle (a load) is electrically coupled to the battery module, current passes through the plurality of extending elements in the direction generally perpendicular to the edge of the battery module (Tortstensson et al.: Sections [0045]-[0046] and [0062]; Figs. 2 and 6).

With respect to claim 7, Tortstensson et al. teach the battery module, wherein the Ni-strip 8 (the first aluminum part) further comprises a third dimension that extends at least partially along the side surface of the battery module in a direction perpendicular to the first dimension of the Ni-strip 8 (the first aluminum part) (Tortstensson et al.: Sections [0045]-[0046] and [0062]; Figs. 2 and 6).

With respect to claim 8, Tortstensson et al. teach the battery module, wherein the copper plate 6 or 7 (the first copper part) further comprises a second portion 27 (a dimension) that extends at least partially along the side surface of the battery module in a direction perpendicular to the first dimension of the Ni-strip 8 (the first aluminum part) (Tortstensson et al.: Sections [0045]-[0046] and [0062]; Figs. 2 and 6).

With respect to claim 9, Tortstensson et al. do not specifically teach the battery module, wherein the dimension of the first copper part that extends along the side surface comprises a section having a width in the first dimension that decreases as a distance away from the edge increases. 
However, changes in shape of a known element have been held to be obvious. See Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

With respect to claim 10, Tortstensson et al. teach the battery module, wherein the copper plate 6 or 7 (the first copper part) further comprises a screw (a first extension) comprising a dimension generally perpendicular to the side surface and connected to the first terminal part (not shown) (Tortstensson et al.: Sections [0045]-[0046] and [0062]; Figs. 2 and 6).

With respect to claim 11, Tortstensson et al. teach the battery module, wherein the Ni-strip 8 (the first aluminum part comprises an aluminum strip), and wherein a first portion 26 (the first interface part) comprises a copper strip with cut-outs 29 (access windows) through which the Ni-strip 8 (the aluminum strip) and the plurality of extending elements are configured to be electrically coupled (Tortstensson et al.: Sections [0045]-[0046] and [0062]; Figs. 2 and 6).

With respect to claim 12, Tortstensson et al. teach the battery module, wherein the Ni-strip 8 (the aluminum strip) and the the plurality of extending elements are electrically coupled by spot welding (laser welding) (Tortstensson et al.: Sections [0020]-[0021]; Figs. 2 and 6).

With respect to claim 13, Tortstensson et al. do not specifically teach the battery module, wherein the Ni-strip 8 (the first aluminum part) is connected to the first portion 26 (the first copper part) with a bolted joint.
However, it would have been obvious as of the effective filing dated of the claimed invention to have the Ni-strip 8 (the first aluminum part) is connected to the first portion 26 (the first copper part) with a bolted joint since a bolted joint and spot welding are both common method for fastening parts together.

With respect to claim 14, Tortstensson et al. teach the battery module, wherein the Ni-strip 8 (the first aluminum part) is connected to the first copper part by sport welding (laser welding, ultrasonic welding, or brazing) (Tortstensson et al.: Sections [0020]-[0021]; Figs. 2 and 6).

With respect to claim 17, Tortstensson et al. teach a method of manufacturing a battery module 1, the method comprising: providing a plurality of battery cells 3, wherein each battery cell 3 comprises a first electrical terminal 24 and a second electrical terminal 25; providing a first busbar comprising: a Ni-strip 8 (a first aluminum part); and a copper plat 6 or 7 (a first copper part) comprising: a first portion 26 (a first interface part); electrically coupling the Ni-strip 8 (the first aluminum part) to the first electrical terminals 24 of a first group of the plurality of battery cells 3; and electrically coupling the first portion 26 (the first interface part) to the Ni-strip 8 (the first aluminum part) (Tortstensson et al.: Sections [0045]-[0046] and [0062]; Figs. 2 and 6)

	Tortstensson et al. do not specifically teach the strip 8 could be made of aluminum, a first terminal part configured to be electrically coupled to a conductor external to the battery module. 
	However, Kosugi et al. teach a battery pack comprising aluminum bus-bars 18 and output terminals 40 configured to be electrically coupled to a load (Kosugi et al.: Section: [0030] and [0032]; Fig. 3). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tortstensson et al. with the above teaching from Kosugi et al. with the motivation of having a means such both aluminum and nickel are very good conductive material for using as bus-bar or connector, and the output terminals are standard components for a battery module to connect to a load.

Tortstensson et al. do not specifically teach a connecting busbar coupled to the first electrical terminals of a first group of the plurality of battery cells; and a first terminal busbar comprising a first aluminum part electrically coupled to the connecting busbar; wherein the connecting busbar is comprised of a continuous plate with a plurality of features structured to be coupled to the first electrical terminals of the first group of the plurality of battery cells.
However, Adachi et al. teach a battery unit comprises a plurality of battery block B having a positive electrode metallic sheet 23a (a connecting busbar) is connected to a bus-bar 35 (a terminal busbar), wherein the positive electrode metallic sheet 23a is a continuous plate with a plurality of features structured to be coupled to the first electrical terminals of the first group of the plurality of battery cells (Section [0045]; Figs. 11-14). 
With the teaching from Adachi et al., It would have been obvious as of the effective filing dated of the claimed invention to have modified Tortstensson et al. with the above teaching from Kosugi et al. with the motivation of having a means such it is a common feature to have a connecting busbar to connect each of the battery cells and then connecting a terminal busbar, which would be expected to have the same performance.

With respect to claim 18, Tortstensson et al. teach the method, further comprising: providing a second busbar comprising: a Ni-strip 8 (a second aluminum part) electrically coupled to the second electrical terminals 25 of a second group of the plurality of battery cells 3; and another copper plate 6 or 7 (a second copper part) comprising: a first portion 26 (a second interface part) electrically coupled to the Ni-strip 8 (the second aluminum part) (Tortstensson et al.: Sections [0045]-[0046] and [0062]; Fig. 2).

Tortstensson et al. do not specifically teach the strip 8 could be made of aluminum, a second terminal part configured to be electrically coupled to a conductor external to the battery module. 
	However, Kosugi et al. teach a battery pack comprising aluminum bus-bars 18 and output terminals 40 configured to be electrically coupled to a load (Kosugi et al.: Section: [0030] and [0032]; Fig. 3). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tortstensson et al. with the above teaching from Kosugi et al. with the motivation of having a means such both aluminum and nickel are very good conductive material for using as bus-bar or connector, and the output terminals are standard components for a battery module to connect to a load.

With respect to claim 19, Tortstensson et al. do not specifically teach the method, wherein electrically coupling the first portion 26 (the first interface part) of the copper plate 6 or 7 (the first copper part) to the Ni-strip 8 (the first aluminum part) comprises connecting the first portion 26 (the first interface part) to the Ni-strip 8 (the first aluminum part) with a bolted joint. 
However, it would have been obvious as of the effective filing dated of the claimed invention to have the Ni-strip 8 (the first aluminum part) is connected to the first portion 26 (the first copper part) with a bolted joint since a bolted joint and spot welding are both common method for fastening parts together.

With respect to claim 20, Tortstensson et al. teach the method, wherein electrically coupling the first portion 26 (the first interface part) of the copper plate 6 or 7 (the first copper part) to the Ni-strip 8 (the first aluminum part) comprises connecting the first portion 26 (the first interface part) to the Ni-strip 8 (the first aluminum part) by spot welding (laser welding, ultrasonic welding, or brazing) (Tortstensson et al.: Sections [0020]-[0021]; Figs. 2 and 6).

With respect to claim 24, Tortstensson et al. teach the method, when a vehicle (a load) is electrically coupled to the battery module 1, current passes through the second dimension of the Ni-strip 8 (the first aluminum part) in a direction generally perpendicular to the edge of the battery module 1; and 
when a vehicle (a load) is electrically coupled to the battery module 1, current passes through the dimension of the first terminal part (not shown) (Tortstensson et al.: Sections [0045]-[0046] and [0062]; Fig. 2).

Tortstensson et al. do not specifically teach the battery module comprises a generally rectangular prismatic shape comprising a top surface, a side surface, and an edge where the top surface meets the side surface; the first terminal part comprises a dimension generally perpendicular to the top surface of the battery module; and a load is electrically coupled to the battery module, current passes through the dimension of the first terminal part in a direction generally perpendicular to the top surface of the battery module.
However, Kosugi et al. teach a battery pack comprises a generally rectangular prismatic shape comprising a top surface, a side surface, and an edge where the top surface meets the side surface; the output end portion 40c of the output terminal 40 (the first terminal part) comprises a dimension generally perpendicular to the top surface of the battery module; and a load is electrically coupled to the battery module, current passes through the dimension of the output end portion 40c of the output terminal 40 (the first terminal part) in a direction generally perpendicular to the top surface of the battery module (Kosugi et al.: Section: [0030] and [0032]; Fig. 3). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tortstensson et al. with the above teaching from Kosugi et al. with the motivation of having a means such the output terminals are standard components for a battery module to connect to a load.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0308849 to Tortstensson et al. in view of US Patent Application Publication 2010/0124693 to Kosugi et al. in further view of US Patent Application Publication 2012/0100399 to Adachi et al. and US Patent Application Publication 2009/0297892 to Ijaz et al.
With respect to claim 15, Tortstensson et al. do not specifically teach the battery module, wherein each of the plurality of battery cells is coupled at an end of the cell to a cooling plate. 
However, Ijaz et al. teach a battery module comprising a heat sink 314 that is coupled at an end of a plurality of battery cells 304 (Ijaz et al.: Section [0060]; Fig. 3a).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tortstensson et al. with the above teaching from Ijaz et al. with the motivation of having a means such the heat sink would improve the safety of the battery module.

With respect to claim 16, Tortstensson et al. do not specifically teach the battery module, wherein the first group of the plurality of battery cells is coupled to a first side of the cooling plate and the second group of the plurality of battery cells is coupled to a second opposite side of the cooling plate.
However, Ijaz et al. teach a battery module comprising a heat sink 314 that is coupled at an end of a plurality of battery cells 304 (Ijaz et al.: Section [0060]; Fig. 3a). Ijaz et al. disclose the claimed invention except for the first group of the plurality of battery cells is coupled to a first side of the cooling plate and the second group of the plurality of battery cells is coupled to a second opposite side of the cooling plate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the heat sink 314 of Ijaz et al. between the two blocks 4 of the rechargeable battery cell 3 of the Tortstensson et al. so that the first block 4 of Tortstensson et al. (the first group of the plurality of battery cells) is coupled to a first side of the heat sink 314 of Ijaz et al. (the cooling plate) and the second block 4 of Tortstensson et al. (the second group of the plurality of battery cells) is coupled to a second opposite side of the heat sink 314 of Ijaz et al. (the cooling plate), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Tortstensson et al. with the above teaching from Ijaz et al. with the motivation of having a means such the heat sink would improve the safety of the battery module.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        11/5/2022